DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant is reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
Regarding claim 1, the recitation of “(i)conditioning” in line 6 should instead include a space and thus read --(i) conditioning--. 
Regarding claim 5, the recitation of “related” in line 2 should instead read --rejected--. 
Further regarding claim 5, the recitation of “the dual stage filter” in lines 2-3 should instead read --a dual stage filter--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 12, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0324878 (“Chafe”) in view of US Patent Application Publication 2013/0245422 (“D’arcy”) and US Patent Application Publication 2014/0254827 (“Bailey”).
Regarding claim 1, Chafe teaches [a] method for sonifying and playing bioelectrical signals (Abstract), the method comprising: digitizing at least one bioelectrical signal (Fig. 1, digital processor system 160 receives a brain electrical signal - ¶ 0027); performing a set of operations to produce a sonification of the at least one bioelectrical signal (¶ 0006), the set of operations including: (i)conditioning the digitized at least one bioelectrical signal (Figs. 1 and 2B, signal conditioning module 130) …, and (ii) producing an audio signal by using the conditioned and digitized at least one bioelectrical signal to modulate sound synthesis parameters (Abstract, generating a representation of the acoustic signal in audible form based on a set of acoustic parameters - also see Figs. 2A-2C); and generating sound based upon the audio signal using a speaker system (Fig. 3, speaker 308 - ¶ 0044, for audio playback of acoustic signals corresponding to brain activity).
Chafe does not appear to explicitly teach conditioning the signal by: (a) rejecting signal components with an amplitude below a threshold, (b) scaling signal components above the threshold to create a fixed range signal (although Chafe does teach normalizing signals in the case that multiple signals/channels are present - ¶ 0079), and (c) compressing the fixed range signal to raise the prominence of small features.
D’arcy teaches rejecting signal components with an amplitude below a threshold as noise components (¶ 0162).
Bailey teaches compressing audio data to raise the prominence of small features (¶ 0020, amplifying quiet sounds by narrowing the dynamic range).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to condition the signals of Chafe by applying the amplitude thresholding of D’arcy, for the purpose of removing noise components (D’arcy: ¶ 0162). It would have been obvious to scale/normalize the resultant data, as in Chafe, for the purpose of making data from multiple signal channels comparable (Chafe: ¶ 0079). It would have been obvious to compress the resultant data, for the purpose of being able to better hear quiet sounds (Bailey: ¶ 0020).
Regarding claim 2, Chafe-D’arcy-Bailey teaches all the features with respect to claim 1, as outlined above. Chafe-D’arcy-Bailey further teaches wherein the at least one bioelectrical signal comprises at least one electroencephalogram signal (EEG) that is indicative of brain activity of a subject (Chafe: ¶ 0022).
Regarding claim 6, Chafe-D’arcy-Bailey teaches all the features with respect to claim 1, as outlined above. Chafe-D’arcy-Bailey further teaches wherein the sonification of the at least one bioelectrical signal is performed in real-time (Chafe: Abstract, concurrent generation of the acoustic parameters used for sonification; ¶ 0060, the parameters are concurrently applied for generating the audio signal).
Regarding claim 7, Chafe-D’arcy-Bailey teaches all the features with respect to claim 1, as outlined above. Chafe-D’arcy-Bailey further teaches wherein the set of operations to condition the digitized at least one bioelectrical signal further includes boosting said signal to enhance contrast (Bailey: ¶ 0020, gain boost to make quiet sounds louder).
Regarding claim 11, Chafe-D’arcy-Bailey teaches all the features with respect to claim 7, as outlined above. Chafe-D’arcy-Bailey further teaches wherein said signal is boosted prior to (a) rejecting signal components with the amplitude below the threshold, (b) scaling signal components above the threshold to create the fixed range signal, and (c) compressing the fixed range signal to raise the prominence of small features (Chafe: Fig. 2A, amplifier 204 of analog front end 120; D’arcy: Fig. 1, EEG amplifier 13; Bailey: ¶ 0022, amplifier 103 amplifying the input signal to an optimal level for signal processing).
Regarding claim 12, Chafe-D’arcy-Bailey teaches all the features with respect to claim 1, as outlined above. Chafe-D’arcy-Bailey further teaches wherein the sound synthesis parameters are modulated by continuously modulating vocal sound parameters according to at least one of pitch, loudness, and vowel quality (Chafe: Fig. 2C, ¶ 0035, pitch, intensity, and vowel quality (also see ¶ 0042)).
Regarding claim 14, Chafe-D’arcy-Bailey teaches all the features with respect to claim 1, as outlined above. Chafe-D’arcy-Bailey further teaches wherein the fixed range signal is compressed by a factor of between 1.5 and 3.0 (Bailey: ¶ 0009 teaches compression by a factor of e.g. 5, and ¶ 0046 describes user adjustability as desired. The compression ratio is thus a results-effective variable, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compress by a factor of e.g. 3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Chafe-D’arcy-Bailey teaches all the features with respect to claim 1, as outlined above. Chafe-D’arcy-Bailey further teaches wherein the audio signal is produced by performing at least one process selected from the group consisting of: applying a pitch offset in the range of 50-150 Hz; performing pitch scaling to a pitch scale in the range of 110-440 Hz; applying an amplitude offset in the range of 0.0001-0.01; performing amplitude scaling in the range of 0.05-2.0; applying a vowel offset in the range of 0.0-1.0; performing vowel scaling in the range of 0.05-2.0; and mapping the at least one digitized signal to a vowel lookup table comprising the sounds: “iii”, “ahh”, “ehh”, “eee”, “ohh”, and “ooo” (Chafe: ¶ 0070 - the pitch offset c3’s MIDI value of 45 is equivalent to a frequency value of 110 Hz).
Regarding claim 17, Chafe-D’arcy-Bailey teaches all the features with respect to claim 1, as outlined above. Chafe-D’arcy-Bailey further teaches detecting occurrence of a seizure by ear based upon the sound generated from the speaker system; and administering treatment in response to the detection of a seizure to interrupt the seizure (Chafe: ¶ 0021, sonification during diagnosis and treatment).
Regarding claim 20, Chafe-D’arcy-Bailey teaches [a] system for sonifying and playing bioelectrical signals (Chafe: Fig. 1), the system comprising: an input port configured to receive the at least one bioelectrical signal (Chafe: Fig. 1, via analog front ends 120-a, 120-b, and 120-c); a processor configured to digitize the at least one bioelectrical signal and perform the set of operations to produce the sonification of the at least one bioelectrical signal (Chafe: Fig. 2B, signal conditioning module 130 having an analog to digital converter 208 - also see CPU(s) 302 in Fig. 3) according to claim 1 (see claim 1 above); and a speaker system (Chafe: Fig. 3, speaker 308) configured to generate sound according to claim 1 (see claim 1 above).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chafe-D’arcy-Bailey in view of US Patent Application Publication 2008/0228100 (“Navakatikyan”).
Regarding claim 3, Chafe-D’arcy-Bailey teaches all the features with respect to claim 2, as outlined above. Chafe-D’arcy-Bailey does not appear to explicitly teach filtering non-seizure-related brain wave features from the at least one EEG signal (although Chafe does teach applying its techniques for seizure diagnosis - ¶ 0076, Fig. 4C).
Navakatikyan teaches filtering a digitized EEG signal (¶ 0043) to filter non-seizure-related brain wave features from the digitized signal (¶ 0158).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to filter out non-seizure-related brain activity in the combination as in Navakatikyan, for the purpose of reducing unnecessary noise contamination to thereby limit the sonification to characteristic patterns of waveforms indicating seizures (Navakatikyan: ¶ 0158).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chafe-D’arcy-Bailey-Navakatikyan in view of non-patent publication Dombois et al, The Sonification Handbook: Chapters 12-15, 2011, Logos Verlag: Berlin, Germany, Pages 301-397 (“Dombois”).
Regarding claims 4 and 5, Chafe-D’arcy-Bailey-Navakatikyan teaches all the features with respect to claim 3, as outlined above. Chafe-D’arcy-Bailey-Navakatikyan further teaches bandpass filtering with a passband of 0.1-3.0 Hz to 5.0-15.0 Hz (Navakatikyan: ¶ 0158, 0.2 Hz to 15 Hz, for the purpose of retaining frequencies likely to have characteristic patterns indicating seizures), but does not appear to explicitly teach wherein the non-seizure-related brain wave features are filtered using a dual stage filter comprising a first stage with a DC-blocking high pass filter and a second stage with the bandpass filter, wherein at least one of DC-bias, AC line contamination, and non-seizure-related brain wave features are related by the dual stage filter.
Dombois teaches, in addition to other filtering (or filtering stages), filtering out DC offset using a DC-blocking high pass filter in order to reduce artifacts (page 310, first paragraph; page 314, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to filter out DC offset or drift artifacts from the signal of the combination, as in Dombois, in addition to the bandpass filtering of Navakatikyan (thereby implementing dual-stage filtering), for the purpose of preparing the signal for sonification by rejecting artifacts/noise/offset/drift (Dombois: page 314, first paragraph; Navakatikyan: ¶ 0158, to be able to identify characteristic patterns).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chafe-D’arcy-Bailey in view of US Patent Application Publication 2011/0308376 (“Ludwig”).
Regarding claim 8, Chafe-D’arcy-Bailey teaches all the features with respect to claim 7, as outlined above. Chafe-D’arcy-Bailey does not appear to explicitly teach wherein said signal is boosted by taking the power-law exponent of said signal.
Ludwig teaches conditioning data by taking its power-law exponent as a pre-sonification operation, thereby making the data sonification more powerful (¶¶s 0073, 0074).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the boosting of Bailey using a power-law exponent, as in Ludwig, since this is known technique for the purpose (Ludwig: ¶ 0074), and as the simple substitution of a generic boosting operation (Bailey) for a specific one (Ludwig) with predictable results (Bailey: ¶ 0020, making relatively quiet sounds louder).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chafe-D’arcy-Bailey-Ludwig in view of US Patent Application Publication 2015/0105641 (“Austin”).
Regarding claim 9, Chafe-D’arcy-Bailey-Ludwig teaches all the features with respect to claim 8, as outlined above. Chafe-D’arcy-Bailey-Ludwig does not appear to explicitly teach wherein absolute value rectification is applied to the at least one digitized signal prior to taking the power-law exponent.
Austin teaches conditioning EMG signals via absolute value rectification (¶ 0045).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rectify the signals of the combination before boosting them, as in Austin, for the purpose of ensuring that the raw EEG signals did not average to zero (Austin: ¶ 0045).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chafe-D’arcy-Bailey in view of Austin.
Regarding claim 10, Chafe-D’arcy-Bailey teaches all the features with respect to claim 7, as outlined above. Chafe-D’arcy-Bailey does not appear to explicitly teach wherein the set of operations to condition the digitized at least one bioelectrical signal further includes applying absolute value signal rectification to said signal to double signal frequency.
Austin teaches conditioning EMG signals via absolute value rectification (full wave rectification), thus doubling signal frequency (¶ 0045).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rectify the signals of the combination to double signal frequency, as in Austin, for the purpose of ensuring that the raw EEG signals did not average to zero (Austin: ¶ 0045).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chafe-D’arcy-Bailey in view of non-patent publication Lu, Jing, et al. "Scale-free brain-wave music from simultaneously EEG and fMRI recordings." PloS one 7.11 (2012): e49773 (“Lu”).
Regarding claim 13, Chafe-D’arcy-Bailey teaches all the features with respect to claim 1, as outlined above. Chafe-D’arcy-Bailey further teaches wherein producing the audio signal comprises: performing a formant pitch mapping on the conditioned and digitized at least one bioelectrical signal using a midi-to-frequency function (Chafe: ¶ 0070 - also see ¶ 0037), but does not appear to explicitly teach performing an inverse pitch frequency mapping on the at least one bioelectrical signal using an interpolated look-up table for the inverse of the pitch frequency.
Lu teaches including an inverse pitch parameter, in addition to a pitch parameter, and performing an inverse pitch frequency mapping on an EEG signal, in order to characterize a sonified output based on EEG signal characteristics (Abstract; page 2, third paragraph - pitch duration is the inverse of the pitch frequency - also see Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inverse pitch parameter (i.e., duration) into the sonification mapping, as in Lu, for the purpose of further characterizing the sonified output based on EEG signal characteristics (Lu: Fig. 5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chafe-D’arcy-Bailey in view of non-patent publication Lee, "Data Sonification Using Formant synthesis," 2004, Web, retrieved from https://web.archive.org/web/20040401000000*/http://www-ccrma.stanford.edu:80/~kglee/sonification/formant_synthesis/formant_synthesis.html (“Lee”).
Regarding claim 16, Chafe-D’arcy-Bailey teaches all the features with respect to claim 14, as outlined above. Chafe-D’arcy-Bailey further teaches wherein the audio signal is produced by performing the processes of: applying a pitch offset in the range of 50-150 Hz (Chafe: ¶ 0070 - the pitch offset c3’s MIDI value of 45 is equivalent to a frequency value of 110 Hz), performing pitch scaling (Chafe: ¶ 0070); applying an amplitude offset (Chafe: ¶ 0070); performing amplitude scaling (Chafe: ¶ 0070); applying a vowel offset (Chafe: ¶ 0070); and performing vowel scaling (Chafe: ¶ 0070). 
Chafe-D’arcy-Bailey does not appear to explicitly teach the claimed values for the pitch scale range, amplitude offset range, amplitude scale range, vowel offset range, and vowel scaling range (although Chafe does teach in ¶ 0070 that different coefficient values may be used for different voices).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pitch scale range, amplitude offset range, amplitude scaling range, vowel offset range, and vowel scaling range as being 110-440 Hz, 0.0001-0.01, 0.05-2.0, 0.0-1.0, and 0.05-2.0, respectively, since these are results-effective variables (changing the resultant sonification to sound as desired), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Chafe-D’arcy-Bailey does not appear to explicitly teach mapping the at least one digitized signal to a vowel lookup table comprising the sounds: “iii”, “ahh”, “ehh”, “eee”, “ohh”, and “ooo” (although Chafe does teach a vowel-control parameter and that the output pattern can be a vowel pattern - ¶ 0065).
Lee teaches performing sonification by mapping an EEG signal to a vowel lookup table comprising each of the vowel sounds (page 3, last sentence; source files, pages 4 and 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the audio signal by mapping the digitized signal to a lookup table comprising the vowel sounds, as in Lee, for the purpose of further characterizing the sonified output based on EEG signal characteristics (Chafe: vowel control).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chafe-D’arcy-Bailey in view of US Patent 5,540,235 (“Wilson”).
Regarding claims 18 and 19, Chafe-D’arcy-Bailey teaches all the features with respect to claim 1, as outlined above. Chafe-D’arcy-Bailey does not appear to explicitly teach wherein the at least one bioelectrical signal comprises at least one electrocardiogram signal (ECG) that is indicative of cardiac activity of a subject, or at least one electromyogram signal (EMG) that is indicative of muscle activity of a subject.
Wilson teaches monitoring neurophysiology not only via EEG, but also ECG and EMG (col. 1, lines 8-14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Chafe-D’arcy-Bailey in ECG and EMG contexts, as in Wilson, for the purpose of making it easier to discern subtleties in the signals (Chafe: ¶ 0004), and since these fields have many similarities to EEG (Wilson: col. 2, lines 14-17, col. 9, lines 63-66, etc.), making the substitution of contexts have predictable results (sonification of neurophysiological signals allowing improved discernment of subtleties in the signals).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791